Citation Nr: 1740917	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-02 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to an evaluation in excess of 30 percent for a left shoulder disability. 

4.  Whether the reduction in rating from 40 percent to 30 percent, on the basis of clear and unmistakable error (CUE) on part of a February 2006 rating decision, for the left shoulder disability, was proper. 

5.  Entitlement to service connection for left upper extremity paresthesia, secondary to the service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to November 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011, May 2013, and January 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

A May 2011 rating decision proposed a reduction in evaluation for the left shoulder disability.  The reduction was implemented in the September 2011 rating decision.  The reduction stemmed from a claim for increased evaluation and so the appeal includes that issue.

In March 2015, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the electronic claims file.

In May 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that the Veteran filed a claim for vocation rehabilitation benefits.  Unfortunately, the Veteran's vocation rehabilitation folder has not been associated with the record.  As these records may be pertinent to the instant appeal, a remand is required to obtain the Veteran's vocation rehabilitation folder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's vocation rehabilitation folder.  All attempts to obtain this folder should be fully documented in the claims folder. 

If after continued efforts to obtain these records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  The Veteran must then be given an opportunity to respond.

2.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




